Citation Nr: 1703928	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for metatarsalgia and plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 2002 to May 2006.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal has since been transferred to the RO in Boston, Massachusetts. 

The Veteran was scheduled for a video hearing in October 2016, but failed to appear.  A hearing notice was sent to her in September 2016.  Although the notice was returned as undeliverable, it was sent to her last address of record, and the Veteran has not provided VA with an updated mailing address.  Her hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("In the normal course of events, it is the burden of the Veteran to keep the VA apprised of [her] whereabouts.  If [s]he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find [her].  It is only where a file discloses other possible and plausible addresses that an attempt should be made to locate [her] at the alternate known address before finding abandonment of a previously adjudicated benefit").  
 
The issue of entitlement to an increased initial rating for metatarsalgia and plantar fasciitis of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of a current left knee disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee disability, which she asserts first manifested when she sprained her knee while running in service.  See May 2006 VA Form 21-526; See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992). 

A review of the evidence of record does not reveal a current left knee disability.  Although the Veteran sustained a left knee sprain during service in April 2002, the July 2006 VA examination report for the left knee shows no current abnormalities.  Specifically, the examiner noted that the Veteran had full range of motion, and an X-ray study of the left knee was normal.  

In addition, the Veteran's post-service VA medical records are all silent to any treatment or complaints of knee pain, arthritis, or other issues associated with the knee.  Also, the Veteran has not notified VA as to any relevant private treatment records.

The Veteran contends that she has problems when she tries to move quickly, and that sometimes her knee is not steady, causing her to have to look for a chair or railing for support.  See October 2007 Notice of Disagreement.  While competent to report symptoms such as instability, the Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to a specific diagnosis of a knee disability.  That is, the Veteran is not competent to opine on matters such as the specific current diagnosis of a knee disability, as to do so requires specific medical training that is beyond the competency of the Veteran or any other lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's statement that her knee feels unsteady is competent, but she is not competent to then associate her symptoms to a specific left knee diagnosis.  Moreover, to the extent the Veteran reports left knee pain, a symptom such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  There must be underlying diagnosable pathology causing the pain.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board finds the July 2006 examiner's opinion that the Veteran does not have a current knee disability more probative than the Veteran's own statements about the symptoms of her knee, as the examiner is a qualified medical professional and he relied on specific medical testing to opine on the Veteran's knee condition.  For these reasons, as well as the lack of evidence of a knee disability in post-service treatment records, the Board finds that the weight of the evidence supports a finding that the Veteran does not have a current knee disability. 

As stated earlier, in the absence of proof of a current left knee disability, there can be no valid claim.  Brammer, supra.  Accordingly, because the Veteran does not have a current knee disability, service connection must be denied.

Finally, the Board finds no compelling reason to remand the claim for an examination to comply with the Court of Appeals for Veterans Claims' (Court's) recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the failure of the VA examiner to conduct range of motion testing on weight bearing and non-weight bearing, as well as with passive and active motion, is of no consequence to this case, given that the Veteran is found not to have a current left knee disability.


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

A new VA examination is required pursuant to Correia for her left foot increased rating claim.  Specifically, the instant case, the Veteran's left foot has not been tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing in either VA examination of record.  Unlike her claim for service connection, these findings are pertinent to determining the appropriate rating for her already service-connected disability.  Thus, on remand, a new examination that conforms to Correia is required, and any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Then schedule the Veteran for a VA examination to determine the current severity of her metatarsalgia and plantar fasciitis of the left foot.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

4. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


